DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Claim 10, lines 1 – 2, “the at least one channel comprising at least once channel” has been deleted and --wherein the at least one channel is-- has been inserted.
	Claim 19, line 2, “the at least one channel comprising at least one of” has been deleted and --; and wherein the at least one channel is selected from the group of:-- has been inserted.
	Claim 26, line 1, “the at least one channel” has been deleted and --The method of claim 21, wherein the at least one channel is-- has bene inserted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Van Oort et al. (US PGPUG 2008/0183245 – previously cited) in view of Doerr (US PGPUG 2009/0043360 – previously cited), and further in view of Lebel et al. (US PGPUB 2003/0028080 – in IDS) is the closest prior art, but fails to teach generating a sync-coupled physiological signal where data corresponding to the first set of physiological parameter measurements is included in the sync-coupled physiological signal, along with the other limitations in independent claims 8, 16, and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792